NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1

 

              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted November 5, 2012*
                                 Decided November 5, 2012

                                            Before

                             ILANA DIAMOND ROVNER, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 12‐1655

TRAVIS JAMES HUSNIK,                              Appeal from the United States District
     Plaintiff‐Appellant,                         Court for the Eastern District of Wisconsin.

       v.                                         No. 10‐C‐0781

CORPORAL ENGLES, et al.,                          Charles N. Clevert, Jr.,
    Defendants‐Appellees.                          Judge.



                                          O R D E R

        Travis Husnik, a former pretrial detainee at the Brown County Jail in Wisconsin,
appeals the grant of summary judgment against him in this excessive‐force action under 42
U.S.C. § 1983, asserting that several police officers at the jail needlessly used a taser to
subdue him as he violently resisted their efforts to take him to his cell. Because the use of a
taser did not violate Husnik’s constitutional rights, we affirm.




       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP.
P. 34(a)(2)(C).
No. 12‐1655                                                                              Page 2

         The facts of this case are undisputed.1 Following a court appearance, Husnik became
violent with law‐enforcement officers. At the courthouse, he verbally abused a court
commissioner and kicked one of the transport deputies in the chest as they removed him
from court to take him back to Brown County Jail, where he was a pretrial detainee. Then, at
the jail, when officers told him they would return him to his cell, he shouted “F‐ck you,
we’re going to fight.” Despite being cuffed and in leg irons, he managed to slam one of the
officers into a wall as the officer attempted to get him under control. Husnik fell to the
ground with the officer and, when backup arrived, was restrained by several others.
Concerned that Husnik might be bleeding from his mouth (and might therefore attempt to
spit blood at them), the officers placed a spit hood over him. When he chewed through the
first hood, a second one was put in place.

        The officers brought out a restraint chair to transport him to his cell. Although
Husnik continued to struggle, they successfully got him into the chair. They removed his
cuffs, strapped each of his wrists to the chair’s arms, and strapped his ankles to the chair’s
legs. One guard asked Husnik if he was injured; Husnik told him not to worry. Another
guard noticed that they had strapped in Husnik’s ankles without first removing his leg
irons, and that the leg restraints would therefore have to be adjusted before he could be
safely transported. Husnik’s socks would also have to be removed to monitor the blood
circulation in his feet and to ensure that he could not work his legs free of the restraints.

       Husnik refused to cooperate with the removal of his socks and thrashed his legs back
and forth. Corporal Leyendecker handed a taser, a device that generates an electrical shock
that can immobilize a person, to Officer Nies. Nies showed Husnik the device and warned
him that he would use it if Husnik did not allow the officers to adjust his restraints. Husnik
responded “Go ahead, I don’t f‐‐king care.” Nies warned him again, and when Husnik
continued to thrash his legs, Nies discharged the device into Husnik’s leg. 

        Yet Husnik continued to struggle, boasting that the taser “ain’t sh‐t.” He freed his
left arm from the restraints and began to swing it at the officers. Several officers attempted
to re‐secure the arm, but were unable to do so. Leyendecker warned Husnik to put his arm
back into the wrist strap or he would be tased again. Husnik swore at Leyendecker and
continued to swipe at the officers. Leyendecker then tased Husnik’s abdomen for five


       1
          The defendants attached a set of proposed facts to their motion for summary
judgment, along with a notice warning Husnik that if he did not challenge those proposed
facts, the district court would be free to accept them as undisputed. See Timms v. Frank, 953
F.2d 281 (7th Cir. 1992). Husnik did not challenge the proposed facts, so the district court
concluded that the facts were not contested for purposes of summary judgment. Likewise,
he does not challenge them on appeal.
No. 12‐1655                                                                              Page 3

seconds. This time, Husnik stopped resisting. The other officers were then able to re‐secure
Husnik’s arm.

        Husnik sued, alleging in his sworn complaint that the electrical shocks were
excessive force and had caused him to experience significant pain in his abdomen. The
district court granted summary judgment for the defendants. The court acknowledged that
as a pretrial detainee, the protections of the Fourteenth Amendment applied to Husnik. But
the court observed that the contours of the Fourteenth Amendment’s protections for pretrial
detainees remain undefined, and so decided to analyze Husnik’s excessive‐force claim as if
it was brought under the Eighth Amendment, where malicious intent is required. The court
concluded that no rational factfinder could conclude that the defendants maliciously
intended to harm Husnik. Instead the court determined the officers tasered Husnik in a
good‐faith effort to restore discipline.

        Husnik appeals, arguing that the due process protections offered to pretrial
detainees, at a minimum, prohibit jailors from using tasers against a detainee who is in
restraints and therefore does not pose an immediate danger. It is true that “[t]he Fourteenth
Amendment right to due process provides at least as much, and probably more, protection
against punishment as does the Eighth Amendment’s ban on cruel and unusual
punishment,” Forrest v. Prine, 620 F.3d 739, 744 (7th Cir. 2010); see also Bell v. Wolfish, 441
U.S. 520, 537 (1979); Lewis v. Downey, 581 F.3d 467, 473–74 (7th Cir. 2009). The central
concern of that due process right is to ensure that the accused are not subjected to
“excessive force that amounts to punishment,” Graham v. Connor, 490 U.S. 386, 395 n.10
(1989). But not every use of force is a punishment: “Once the Government has exercised its
conceded authority to detain a person pending trial, it obviously is entitled to employ
devices that are calculated to effectuate this detention.” Bell, 441 U.S. at 537. 

        We agree with the district court’s conclusion that the facts unmistakably show that
the taser was reasonably used to bring Husnik under control in a manner that would avoid
any further harm to the officers and not as a punishment. Leyendecker and Nies used the
tasers after repeatedly warning Husnik to cease his unrelenting aggression. Husnik appears
to argue that, before tasing him, the officers had an obligation to step back and wait to see if
he would become less belligerent. But we are hesitant to micromanage a jail’s intake
procedures. See Block v. Rutherford, 468 U.S. 576, 584–85 (1984); Bell, 441 U.S. at 544; Thomas
v. Ramos, 130 F.3d 754, 764 (7th Cir. 1998). In any event, because Husnik had freed his arm
from the restraints, he posed an imminent threat to the officers’s safety; waiting and hoping
for him to relax was not an option. Forrest, 620 F.3d at 745–46 (concluding that officer’s use
of force was reasonable where detainee threatened aggression, disruption, and physical
attack). Thus even under the standard that Husnik proposes—tasing is unreasonable unless
needed to quell immediate danger—the use of force here was not excessive.  

                                                                                   AFFIRMED.